Citation Nr: 9933690	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  99-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1970 to 
October 1972.  

Service connection was denied for an acquired psychiatric 
disorder by a July 1979 rating decision, and that decision 
became final when the appellant did not appeal it after 
receiving notification thereof in July 1979.  


This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection was denied for an acquired psychiatric 
disorder by a July 1979 rating decision, which became final 
when the appellant did not appeal the decision within one 
year after notification thereof in July 1979.  

2.  Because the evidence received since the July 1979 rating 
decision is merely cumulative of the evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  


CONCLUSION OF LAW

The evidence received by VA since the July 1979 rating 
decision is not new and material, and the claim for service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1153, 5108, 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(d), 3.306, 3.307, 3.309, 
20.302(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his current psychiatric problems 
are related to his period of active military service, and 
that he has presented new and material evidence with which to 
reopen his claim for service connection for an acquired 
psychiatric 

disorder.  He maintains that while he was treated for 
psychiatric problems prior to service, the evidence of record 
demonstrates that he had an acquired psychiatric disorder 
that became worse during service.  

The appellant's claim for service connection for an acquired 
psychiatric disorder was previously denied by a July 1979 
rating decision that became final when he did not file a 
timely appeal of the decision after receiving notification 
thereof in July 1979.  Except as otherwise provided, when a 
claim becomes final after an unappealed rating decision, the 
claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that the two-
step process set out in Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991), for reopening claims became a three-step process 
under the holding by United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998):  the Secretary must first determine 
whether new and material evidence has been presented, which 
under 38 C.F.R. § 3.156(a) means evidence not previously 
submitted to agency decision makers which satisfies the 
following requirements: it bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim; second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary must reopen the claim and 
"evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new" after 

ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  
For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for an acquired psychiatric 
disorder was last finally denied by the July 1979 rating 
decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be 

considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The evidence of record at the time of the July 1979 rating 
decision included the appellant's service medical records, 
which showed that he was seen in April 1972 with a complaint 
of feeling nervous and tense all the time.  He gave a history 
of having received psychiatric treatment for anxiety when he 
was 14 years old, at which time he was placed on Librium and 
experienced some improvement over the next year.  The 
diagnosis in April 1972 was passive-aggressive personality 
disorder.  He was hospitalized from August to September 1972 
for treatment of chronic alcoholism.  

Post service evidence considered by the RO in July 1979 
included private medical records dated from January 1974 to 
August 1978 and a report of VA hospitalization from March to 
May 1979.  A January 1974 notation in the private medical 
records indicated that the appellant was experiencing 
anxiety.  He was admitted to Montgomery Baptist Hospital in 
November 1976 for a drug overdose (Sinequan), and it was 
reported that he had been experiencing marital problems and 
seeing a psychiatrist for four to six weeks.  He was 
diagnosed with depressive neurosis and transferred to 
Fairview Medical Center for in-patient psychiatric treatment.  
The hospitalization at a VA medical facility from March to 
May 1979 followed transfer from Montgomery Hospital with a 
history of depression and past history of suicidal attempts.  
The VA diagnosis was major affective disorder with 
situational maladjustment and habitual excessive alcoholism.  


Service connection was denied for an acquired psychiatric 
disorder by the July 1979 rating decision on the bases that 
the appellant had manifested a personality disorder in 
service for which service connection could not be granted, 
based on the provisions of 38 C.F.R. § 3.303(c), and that an 
acquired psychiatric disorder had not been present in 
service.  

The evidence submitted since the July 1979 rating decision 
includes reports of VA hospitalizations in April 1997 and 
October 1997 for treatment of depression.  Problems of 
marital conflict and alcohol abuse were noted.  The diagnoses 
were bipolar disorder with depression (April 1997) and 
bipolar disorder with exotic alcoholism (October 1997).  

While the evidence submitted since July 1979 is new, in that 
it was not previously of record, it is cumulative of the 
evidence considered at that time because it reveals that the 
appellant has a psychiatric disorder, a fact that was evident 
in July 1979 when the evidence at that time showed diagnoses 
of anxiety and depressive neurosis.  There has been no 
additional evidence presented which demonstrates that the 
appellant had an acquired psychiatric disorder in service, 
that his current psychiatric problems are related to his 
personality problems shown in service, or that his 
personality problems in service underwent a permanent 
increase in severity as a result of service.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for an acquired 
psychiatric disorder cannot be reopened, as the appellant has 
not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, this claim remains denied.  



		
	M. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

